N E W S B U L L E T I N FROM: FOR IMMEDIATE RELEASE CalAmp Reports Fiscal 2012 First Quarter Results OXNARD, Calif., June 30, 2011CalAmp Corp. (Nasdaq: CAMP), a leading provider of wireless products, services and solutions, today reported results for its fiscal first quarter ended May 31, 2011. Key elements include: Consolidated first quarter revenues up 31% year-over-year to $34.6 million; wireless datacom revenues up 39% year-over-year to $22.0 million. Consolidated first quarter gross margin percentage of 27.3%, up from 23.2% in the first quarter of prior year; wireless datacom first quarter gross margin percentage of 39.0%, up from 33.7% in first quarter of prior year. First quarter GAAP net income of $0.5 million, or $0.02 per diluted share; Adjusted Basis (non-GAAP) net income of $1.4 million, or $0.05 per diluted share. First quarter net cash provided by operations of $2.3 million. Net debt balance reduced by $2.1 million during first quarter to $5.6 million. Commenting on the fiscal 2012 first quarter results, Michael Burdiek, CalAmp’s President and Chief Executive Officer said, “We’re off to a strong start in fiscal 2012. Consolidated revenues in the latest quarter increased 31% compared to the first quarter of last year, and our bottom line improved by $3 million. Both our wireless datacom and satellite businesses contributed to the year-over-year revenue growth. We continue to see strong demand for our mobile resource management (MRM) products and services from the local fleet management, vehicle finance, asset tracking and stolen vehicle recovery markets. We also experienced a solid quarter with our wireless networks products with significant contribution from an important project in the railroad sector. An uptick in our satellite business helped revenues of that unit more than double on a sequential quarter basis and increase 19% year-over-year. We are on track with our previously announced plans to transition the satellite business to a more variable cost model and expect these changes to be fully implemented by the end of our second quarter.” Mr. Burdiek continued, “With our improving financial performance, we continue to strengthen our liquidity position and balance sheet. First quarter net cash provided by operations of $2.3 million helped reduce our net debt balance by $2.1 million to $5.6 million at the end of the quarter. These improvements provide us with added financial flexibility and should further enable our growth objectives going forward.” Fiscal 2012 First Quarter Results Total revenue for the fiscal 2012 first quarter was $34.6 million compared to $26.3 million for the first quarter of fiscal 2011 due to higher revenues in the Company’s wireless datacom and satellite segments. Wireless datacom revenue increased 39% to $22.0 million from $15.8 million in the same period last year, while satellite revenue increased 19% to $12.5 million from $10.5 million in the same period last year. -more- CalAmp Reports Fiscal 2012 First Quarter Results
